Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Respondent’s sincere attempts to overcome and treat the substance abuse addiction and mental disorders that contributed to his repeated neglect of client matters and misappropriation of client funds are sufficient to warrant indefinite suspension rather than disbarment. See Cincinnati Bar Assn. v. Arnold (1999), 85 Ohio St.3d 294, 295-296, 707 N.E.2d 1104, 1105. Respondent is hereby indefinitely suspended from the practice of law in Ohio and his reinstatement is conditioned on his making full restitution to the Lehmans and the Largents. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.